REASONS FOR ALLOWANCE
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 2. 	 Applicant's Reponses to Election Restriction of August 15, 2022 is acknowledged. It is noted that Applicants elect Group I, corresponding to claims 1-4. Group II, corresponding to claim 5 is withdrawn without prejudice.
3. 	Applicant's amendment of August 15, 2022  is acknowledged. It is noted that claim 5 is canceled. 
4. 	Claims 1-4 are allowed.
5.  	The following is an examiner's statement of reasons for allowance: Ito [US20150140873]  fails to teach or suggest  a method of manufacturing a terminal-attached electric wire, comprising a pair of barrel pieces of a conductor coupling part extending from both sides of the base part, circumferentially, and to wrap around to cover the core wire; the core wires of the element wires is melted by laser light through the slit forming between the barrel pieces; the element wires is melted with the laser light and is adhering to the conductor coupling part, arranged as claimed.
6. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should 0303be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG  CHI THI NGUYEN/Primary Examiner, Art Unit 2831